People v Barber (2022 NY Slip Op 00061)





People v Barber


2022 NY Slip Op 00061


Decided on January 06, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 06, 2022

Before: Kern, J.P., Mazzarelli, Gesmer, González, Higgitt, JJ. 


Ind No. 2295/17 Appeal No. 14983 Case No. 2019-05364 

[*1]The People of the State of New York, Respondent,
vMalik Barber, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Megan D. Byrne of counsel), and White & Case LLP, New York (Isaac S. Glassman of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Nathan Shi of counsel), for respondent.

Judgment, Supreme Court, New York County (Robert M. Stolz, J.), rendered July 30, 2019, convicting defendant, after a jury trial, of criminal possession of a firearm, and sentencing him to a term of 1&frac13; to 4 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 349 [2007]). There is no basis for disturbing the jury's determinations concerning credibility and the evaluation of expert testimony. An officer who was familiar with defendant's appearance and was part of a team specifically looking for defendant in connection with an unrelated crime recognized defendant, who fled and discarded a pistol. The officer's testimony that defendant was the person who discarded the pistol was extensively corroborated by other evidence, including text messages and GPS location data recovered from defendant's phone. The testimony of both the People's and defendant's expert witnesses satisfactorily explained the absence of defendant's DNA on the pistol and the presence of someone else's DNA (see e.g. People v Vega, 129 AD3d 541, 542 [1st Dept 2015], lv denied 26 NY3d 972 [2015]). THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: January 6, 2022